Exhibit 10.1

 

CONSENT TO ACTION
IN LIEU OF A MEETING OF THE BOARD OF DIRECTORS
OF
WORLDTRADESHOW.COM, INC.
March 26, 2007

                   

          The undersigned, being all of the members of the Board of Directors
(the "Board") of Worldtradeshow.com, a Nevada corporation (the "Corporation"),
acting pursuant to Nevada Revised Statutes, Sections 78.315 and 78.325, hereby
waive notice and consent to the adoption of the following resolutions in lieu of
holding a meeting of the Board of directors (the "Board") of the Company:

         

APPROVAL OF ASSET PURCHASE AGREEMENT

         

          WHEREAS, the Corporation deems it in its best interest to purchase
certain assets, generally consisting of intellectual property, trade names,
trademarks, and software from Business.com.VN, Co. Ltd. ("Business.com.vn"), a
company existing under the laws of the Country of Vietnam;

         

          WHEREAS, the Corporation has negotiated an agreement to purchase those
assets on the terms and provisions set forth in that certain Asset Purchase
Agreement dated March 26, 2007, attached hereto as Exhibit A.

         

          RESOLVED, that the Board approves the Asset Purchase Agreement dated
March 26, 2007, attached hereto as Exhibit A, including the provisions of the
Convertible Promissory Note of even date.

         

OMNIBUS RESOLUTIONS

         

          RESOLVED FURTHER, that the appropriate officers of this Corporation,
or any of them, (the "Authorized Officers") be, and hereby are, authorized and
empowered to cause the Company to consummate to do any and all other acts and
things and to enter into and execute any all documents or instruments which in
the opinion of such Authorized Officers shall be necessary or desirable in
connection with the aforementioned corporate actions, to take all such steps and
do all such acts and things as they, or any of them, shall deem necessary or
advisable in connection with all matters contemplated by the foregoing
resolutions, including, without limitation, the making of any and all payments,
the execution and delivery of any and all instruments, certificates, affidavits
or other documents required in connection therewith, the signing or endorsement
of any checks, the posting of any bonds, and the payment of any fees in such
connection, and from time to time to take any and all action to make, execute,
verify and file all applications, certificates, documents or other instruments
and to do any and all acts and things which any of them shall deem necessary,
advisable or appropriate to carry out the intent and purpose of any of the
foregoing resolutions, and the taking of any and all such actions and the
execution and delivery of any and all documents or instruments in connection
with the foregoing shall conclusively establish their authority therefor from
this Corporation and the approval and ratification thereof by this board.

         

          RESOLVED FURTHER, that any and all acts and deeds of any officer of
this Corporation taken prior to the date hereof that are within the authority
conferred by the foregoing resolutions are hereby approved, adopted, ratified
and confirmed in all respects as the acts and deeds of this Corporation.

         

          RESOLVED FURTHER, that the execution of this consent shall constitute
a written waiver of any notice required under the Nevada law or the Company's
bylaws. The actions set forth herein shall be effective as of the date set forth
below.

         

          This Consent to Action may be executed by facsimile and in two (2) or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute the same instrument. A facsimile or digital signature
shall have the same weight and effect as an original.

                   

______________________________
Sheldon Silverman, CEO
Chairman of the Board

         

______________________________
Carlos Rosette, Director

                   











         

Exhibit A

         

Asset Purchase Agreement

                   

          THIS ASSET PURCHASE AGREEMENT is made and entered into as of March
26th, 2007 (the "Effective Date") by and between Business.com.VN, Co. Ltd.
("Business.com.vn"), a company existing under the laws of the Country of Vietnam
(referred to as the "Seller") and WorldTradeShow.com, Inc., a Nevada corporation
("Buyer").

         

Recitals:

         

          A.     WHEREAS, Seller owns certain assets, including Business.vn
(which together shall be referred to as "the Business");

         

          B.     Buyer desires to purchase from Seller and Seller desires to
sell to Buyer, the assets as described in Section 1.2 associated with the
Business in consideration of the Purchase Price and on the terms and conditions
set forth in this Agreement (this term and all other capitalized terms used
herein having the respective meanings set forth in this Agreement).

         

Agreements:

         

          In consideration of the foregoing, the mutual covenants of the parties
set forth in this Agreement, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree as follows:

         

          1.     Purchase and Sale of Assets.

         

               1.1     Purchase and Sale. Seller agrees to sell the Purchased
Assets to Buyer, and Buyer agrees to purchase the Purchased Assets from Seller,
in each case for the price and on the terms and conditions set forth in this
Agreement. Upon payment of the Purchase Price as described in Section 2 hereof
and the satisfaction of the other terms of this Agreement, Seller shall sell,
transfer, assign and deliver the Purchased Assets to Buyer on the Closing Date
free and clear of any and all liens, encumbrances, security interests or
obligations, except for Permitted Encumbrances.

         

               1.2     Purchased Assets. The assets to be sold by the Seller to
Buyer pursuant to this Agreement (the "Purchased Assets") shall be as follows:

         

                    1.2.1     any rights (including any rights to Intellectual
Property (as defined below) of Seller to the business trade names set forth on
Schedule 1.2(I) and (II), but excluding the associated domain names and uniform
resource locators;

         

                    1.2.2     any rights of Seller to the trade names, trade
dress, trademarks and service marks used by Business.com.vn as set forth on
Schedule 1.2(III) attached hereto and the goodwill associated therewith;

         

                    1.2.3     any rights of Seller to software programs,
modules, routines, data, text or graphic files, source or object codes and other
components of the operation of Business.com.vn used in operation such business,
or in the process of being developed, by, or on behalf of, the Seller;

         

               1.3     Excluded Assets. All assets of the Seller not
specifically included in the Purchased Assets (the "Excluded Assets") shall not
be acquired by Buyer pursuant to this Agreement.

         

          2.     Purchase Price and Payment.

         

               2.1     Purchase Price. In exchange for the sale, transfer and
conveyance to Buyer of the Purchased Assets, Buyer shall at the Closing provide
the following consideration to Seller:

         

                    2.1.1     The sum of One Hundred Thousand Dollars and No
Cents ($100,000.00) payable in the form of a Promissory Note due and payable in
full One Hundred and Eighty Days (180) after Closing, in the form of Exhibit A
to this Agreement (the "Promissory Note"), and;

         

                    2.1.2     Four Million, Four Hundred Twenty Three Thousand,
Seventy-Seven (4,423,077) restricted shares of Buyer's common stock, such shares
when issued and delivered, constitute valid and legally issued shares of Buyer's
Common Stock, which are fully paid and nonassessable;

         

               2.2     Piggyback Registration. Whenever Buyer proposes to
register any of its securities under the Securities Act (other than pursuant to
any of the registration rights listed above, or a registration on Form S-4 or
S-8 or any successor or similar forms) and the registration form to be used may
be used for the registration of Registrable Securities, whether or not for sale
for its own account, Buyer will include in such registration all Registrable
Securities all securities transferred to Seller included in contemplated
transaction.

         

          3.     Pre-Closing Matters.

         

               3.1     Operation of Purchased Assets. Between the Effective Date
and the Closing Date, Seller shall:

         

                    3.1.1     Conduct the Business and operate and maintain the
Purchased Assets in the Ordinary Course of Business;

         

                    3.1.2     Not sell, lease, or otherwise transfer or dispose
of any Purchased Assets, or any interest therein, other than transfers and
dispositions made in the Ordinary Course of Business;

         

                    3.1.3     Not permit or allow any Purchased Assets to become
subject to any additional Lien (other than Permitted Encumbrances);

         

                    3.1.4     Maintain the levels of Inventories and supplies in
the Business at customary levels; and

         

                    3.1.5     Use its Best Efforts to maintain the relations and
goodwill with suppliers, customers, and others having business relationships
with Seller in connection with the Business

 

               3.2     Consents.

 

                    3.2.1     Schedule 3.2.1 to this Agreement sets forth a
complete and accurate list of all Consents to transfer required under (i) all
material Contracts (a) to which Seller is a party and which relate to the
Business or the ownership, use, or operation of the Purchased Assets, or (b) by
which any of the Purchased Assets is bound; and (ii) all material Governmental
Authorizations that are held by Seller and relate to the Business or the
ownership, use or operation of the Purchased Assets. Buyer and the Seller shall
use their respective Best Efforts, each at its own expense, to obtain all such
Consents as soon as practicable after the Effective Date. In the event any such
Consent is not obtained by the Closing Date, Seller agrees to continue to use
its Best Efforts thereafter, in cooperation with Buyer, to obtain such Consent
as soon as practicable.

 

                    3.2.2     Buyer shall provide all cooperation reasonably
requested by Seller in connection with obtaining the Consents described on
Schedule 3.2.1, including the provision of any information relating to Buyer
that may be requested by the Person from whom any such Consent is required.

 

               3.3     Notification of Certain Events.

 

                    3.3.1     By Seller. Between the Effective Date and the
Closing Date, Seller shall give prompt notice to Buyer in the event Seller
becomes aware of (i) any fact or condition that causes or constitutes a Breach
of any representation or warranty of Seller set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Seller in this Agreement, or
(iv) the occurrence of any event that Seller believes will make the satisfaction
of any of the conditions set forth in Section 4 impossible or unlikely. In the
event that any fact or condition of the type described in the foregoing clause
(i) or (ii) would have required any change in any of the Schedules to this
Agreement if such fact or condition had occurred or been known as of the
Effective Date, Seller shall promptly deliver to Buyer a supplement to such
Schedule specifying the necessary change.

 

                    3.3.2     By Buyer. Between the Effective Date and the
Closing Date, Buyer shall give prompt notice to Seller in the event Buyer
becomes aware of (i) any fact or condition that causes or constitutes a Breach
of any representation or warranty of Buyer set forth herein as of the Effective
Date, (ii) any fact or condition that would cause or constitute a Breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition, (iii) the
occurrence of any Breach of any covenant of Buyer in this Agreement, or (iv) the
occurrence of any event that Buyer believes will make the satisfaction of any of
the conditions set forth in Section 4 impossible or unlikely. In the event that
any fact or condition of the type described in the foregoing clause (i) or
(ii) would have required any change in any of the Schedules to this Agreement if
such fact or condition had occurred or been known as of the Effective Date,
Buyer shall promptly deliver to Seller a supplement to such Schedule specifying
the necessary change.

 

                    3.3.3     No Effect on Remedies. The delivery of a notice or
supplement pursuant to Section 3.3.1 shall have no effect on the remedies of any
party hereunder.

 

               3.4     Access to Information. Between the Effective Date and the
Closing Date, Seller shall, upon reasonable notice from Buyer, (i) give Buyer
and its representatives access (during normal business hours), in a manner so as
not to interfere with Seller' normal operations and subject to reasonable
restrictions imposed by any such representative, to all key employees and to the
Purchased Assets, including the books and records relating thereto, and
(ii) cause its representatives to make available to Buyer for the purpose of
making copies thereof such financial and operating data and other information
with respect to the Business and the Purchased Assets as Buyer may reasonably
request.

 

               3.5     Public Announcements. Except as otherwise required by
applicable legal requirements, any public announcement or similar publicity with
respect to this Agreement or this transaction shall be issued, if at all, only
with such contents, at such time and in such manner as the parties may agree. If
a party believes that it is required by applicable legal requirements to make
any such public announcement, it shall first provide to the other party the
content of the proposed announcement, the reasons such announcement is required
to be made, and the time and place that the announcement will be made.

 

          4.     Conditions to Closing.

 

               4.1     Seller' Conditions. Seller' obligation to close this
transaction shall be subject to and contingent upon the satisfaction (or waiver
by Seller in writing in its sole discretion) of each of the following
conditions:

 

                    4.1.1     All representations and warranties of Buyer set
forth in this Agreement and each such representation and warranty shall have
been accurate in all respects as of the Effective Date and shall be accurate in
all respects as of the Closing Date, as if made on the Closing Date.

 

                    4.1.2     (i) All of the covenants and obligations that
Buyer is obligated to perform or comply with pursuant to this Agreement prior to
or at the Closing and each such covenant and obligation (considered
individually) shall have been performed and complied with in all respects; and
(ii) Buyer shall have made the deliveries of documents required to be made
pursuant to Section 5.2.2.

 

                    4.1.3     All Consents necessary as required under
Vietnamese law to permit Seller to transfer the Purchased Assets to Buyer as
contemplated by this Agreement shall have been obtained and be in full force and
effect as of the Closing Date.

 

                    4.1.4     To the extent, if any, that Seller is required to
obtain any Governmental Authorizations that relate to the sale and transfer of
the Business or the Purchased Assets, Seller shall have obtained such
Governmental Authorizations and such Governmental Authorizations shall be in
full force and effect as of the Closing Date or subject to issuance to Seller
upon consummation of this transaction.

 

                    4.1.5     As of the Closing Date, there shall not be in
effect any legal requirement or any injunction or other order that prohibits the
transfer of any portion of the Purchased Assets by Seller to Buyer.

 

                    4.1.6     Since the Effective Date, there shall not have
been commenced or threatened against Seller or any related person of Seller any
proceeding (i) seeking damages or other relief in connection with any aspect of
this transaction, or (ii) that could reasonably be expected to have the effect
of preventing or making this transaction illegal.

 

                    4.1.7     Seller' Board of Directors or comparable corporate
body, if applicable, shall have approved of the transactions contemplated by
this Agreement.

 

                    4.1.8     To the extent Seller' Board of Directors deems it
necessary and as required under Vietnamese law, Seller' shareholders shall have
approved of the transactions contemplated by this Agreement.

 

               4.2     Buyer's Conditions. Buyer's obligation to close this
transaction shall be subject to and contingent upon the satisfaction (or waiver
by Buyer in its sole discretion) of each of the following conditions:

 

                    4.2.1     All representations and warranties of Seller set
forth in this Agreement shall have been accurate as of the Effective Date and
shall be accurate as of the Closing Date, as if made on the Closing Date.

 

                    4.2.2     (i) All of the covenants and obligations that
Seller is obligated to perform or comply with pursuant to this Agreement prior
to or at the Closing shall have been performed and complied with; and
(ii) Seller shall have made the deliveries of documents required to be made
pursuant to Section 5.2.1; provided, however, that with respect to the covenants
and obligations described in clause (i) of this Section 4.2.2, a failure of the
foregoing condition shall not be deemed to have occurred unless (a) Buyer has
given Seller notice specifying the nature of any Breach of such covenants or
obligations in reasonable detail, and (b) either (y) Seller has failed to cure
such Breach within 10 Business Days after such notice is given, or (z) if such
Breach cannot be cured solely by the payment of money and cannot reasonably be
cured within 10 Business Days despite the exercise of Best Efforts, Seller has
failed to commence curative action within 10 Business Days after such notice is
given or thereafter fails to complete the cure of such Breach as soon as
practicable.

 

                    4.2.3     To the extent, if any, that Buyer is required to
obtain any Governmental Authorizations that relate to the Business or the
ownership, use, and operation of the Purchased Assets, Buyer shall have obtained
such Governmental Authorizations and such Governmental Authorizations shall be
in full force and effect as of the Closing Date or subject to issuance to Buyer
upon consummation of this transaction.

 

                    4.2.4     Between the Effective Date and the Closing Date,
there shall have been no damage to or destruction of any of the Purchased Assets
(excluding damage or destruction (a) caused by Buyer or any of its affiliates;
or (ii) that does not have a material adverse effect on the Business).

 

                    4.2.5     Since the Effective Date, there shall not have
been commenced or threatened against Buyer or any related person of Buyer any
proceeding (i) seeking damages or other relief in connection with, any aspect of
this transaction, or (ii) that could reasonably be expected to have the effect
of preventing or making this transaction illegal.

 

          5.     Closing.

 

               5.1     Time and Place of Closing. The Closing shall take place
at the offices of WorldTradeShow.com, Inc. 9449 Balboa Ave, Suite 114, San
Diego, CA 92123, or at such other location as the parties may mutually agree.
Subject to the provisions of Section 8, the Closing shall take place commencing
at 10:00 a.m. (pacific standard time) on March 26th, 2007, unless Seller, in its
sole discretion, determines that shareholder approval of the transactions
contemplated by this Agreement is necessary or desirable, in which case Closing
shall take place on March 26th, 2007 or on such other date as is mutually
acceptable to the parties.

 

               5.2     Closing Deliveries.

 

                    5.2.1     At the Closing, Seller shall deliver, or cause to
be delivered, to Buyer:

 

                         (a)     A Certificate of an authorized officer of
Seller (i) certifying attached resolutions of the board of directors of Seller
authorizing this transaction, and (ii) attesting to the incumbency of the
officers of Seller executing this Agreement and the Seller' closing documents;
and

 

                         (b)     A Certificate of an authorized officer of
Seller certifying as to the accuracy of the Seller' representations and
warranties under Section 6.1.

 

                    5.2.2     At the Closing, Buyer as appropriate, shall
deliver, or cause to be delivered, to Seller:

 

                         (a)     A Certificate of an authorized officer of Buyer
(i) certifying attached resolutions of the boards of directors and shareholders
of Buyer authorizing this transaction, and (ii) attesting to the incumbency of
the officer of Buyer executing this Agreement and the Buyer's closing documents;

 

                         (b)     A Certificate of an authorized officer of the
Buyer certifying as to the accuracy of the Buyer's representations and
warranties under Section 6.2;

 

                         (c)     All Consents necessary to permit Seller to
transfer the Purchased Assets to Buyer

 

               5.3     Possession. Buyer shall be entitled to possession of the
Purchased Assets on the Possession Date as set out in Section 10.1.

 

          6.     Representations and Warranties.

 

               6.1     Seller' Representations and Warranties. The Seller
represent and warrant to Buyer as follows:

 

                    6.1.1     Organization and Good Standing. Business.com.vn is
a company, duly formed, validly existing and in good standing under the laws of
Vietnam.

 

                    6.1.2     Title to Purchased Assets. On the Closing Date,
Seller will transfer and convey to Buyer good and marketable title to the
Purchased Assets, free and clear of all liens, encumbrances, security interests,
judgments, claims or other matters affecting title, other than the Permitted
Encumbrances.

 

                    6.1.3     Authority; No Conflict.

 

                         (a)     This Agreement constitutes the legal, valid,
and binding obligation of Seller, enforceable against Seller in accordance with
its terms. Upon its execution and delivery by Seller at the Closing, the Seller'
closing documents will constitute the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with its respective terms.
Seller has full power, authority, and capacity to execute and deliver this
Agreement and the Seller' closing documents and to perform its obligations
hereunder and thereunder. Without limiting the generality of the foregoing, the
Board of Directors (or its equivalent body under Vietnamese law) of Seller has
approved this Agreement and the transactions contemplated hereby.

 

                         (b)     Neither the execution and delivery of this
Agreement, nor the performance of any of Seller' obligations hereunder, nor the
consummation of the transactions contemplated by this Agreement will, directly
or indirectly (with or without notice, lapse of time, or both), (i) contravene,
conflict with or result in a violation of any provision of Seller'
organizational documents or any resolution adopted by the Boards of Directors or
shareholders of Seller; (ii) contravene, conflict with, or result in a violation
of, or give any Governmental Authority or other person the right to challenge
this transaction or to exercise any remedy or obtain any relief under, any legal
requirement or any order to which Seller or any of the Purchased Assets is
subject; (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of any governmental authorization; (iv) contravene,
conflict with, or result in a violation or breach of any provision of, or give
any person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract; or (v) result in the imposition or creation of any lien upon or
with respect to any of the Purchased Assets; except, in the case of clauses (i),
(ii) and (iii) above, for contraventions, conflicts or violations which do not
have a material adverse effect on the ability of the Seller to consummate the
transactions contemplated hereby.

 

                         (c)     Seller are not and will not be required to give
any notice to, make any filing with, or obtain any material Consent from any
person in connection with the execution and delivery of this Agreement, the
performance of its obligations hereunder, or the consummation of this
transaction, other than the Consents described on Schedule 3.2.1. except, for
Consents, the failure of which to obtain would not have a material adverse
effect on the ability of the Seller to consummate the transactions contemplated
hereby.

 

                    6.1.4     Books and Records. The Books and Records are
complete and correct in all material respects and have been maintained in
accordance with sound business practices.

 

                    6.1.5     No Material Adverse Changes. Except as set forth
herein, there have been no material adverse changes to Seller's Business,
operations or financial condition.

 

                    6.1.6     Possession of Purchased Assets. The Purchased
Assets are assets of Seller as of the Effective Date and are in Seller'
possession as of the Effective Date, and that Seller have all requisite title or
license to convey the Purchased Assets to Buyer as contemplated by the
Agreement.

 

               6.2     Buyer's Representations and Warranties. Buyer represents
and warrants to Seller as follows:

 

                    6.2.1     Organization and Good Standing. Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada.

 

                    6.2.2     Authority; No Conflict.

 

                         (a)     This Agreement constitutes the legal, valid,
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms. Upon their execution and delivery by Buyer at the Closing, the
Buyer's closing documents will constitute the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Subject to the conditions set forth in Section 4.2, Buyer has
full corporate power, authority, and capacity to execute and deliver this
Agreement and the Buyer's closing documents and to perform its obligations
hereunder and thereunder.

 

                         (b)     Neither the execution and delivery of this
Agreement, nor the performance of any of Buyer's obligations hereunder, nor the
consummation of this transaction will, directly or indirectly (with or without
notice, lapse of time, or both), (i) contravene, conflict with, or result in a
violation of any provision of Buyer's organizational documents or any resolution
adopted by the Board of Directors or the shareholders of Buyer; or (ii) give any
Person the right to prevent or otherwise interfere with this transaction
pursuant to any legal requirement or order to which Buyer is subject or any
Contract to which Buyer is a party or by which it or any of its assets is bound.

 

                         (c)     Buyer is not and will not be required to give
any notice to, make any filing with, or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement, the performance of
its obligations hereunder, or the consummation of this transaction.

 

                    6.2.3     Certain Proceedings. No proceeding is pending or,
to Buyer's knowledge, has been threatened against Buyer that challenges, or
could reasonably be expected to have the effect of preventing, making illegal,
or otherwise materially interfering with, this transaction.

 

          7.     Additional Covenants.

 

               7.1     Covenants by Each Party.

 

                    7.1.1     Cooperation. Each of the parties hereto shall
cooperate with the other parties in every reasonable way in carrying out the
transactions contemplated herein, and in delivering all documents and
instruments deemed reasonably necessary or useful by counsel for each party
hereto.

 

                    7.1.2     Expenses. Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
costs or expenses.

 

                    7.1.3     Further Assurances. From time to time after the
Closing, Seller will, at its own expense, execute and deliver, or cause to be
executed and delivered, such documents to Buyer as Buyer may reasonably request
in order more effectively to vest in Buyer good title to the Purchased Assets
and otherwise to consummate the transactions contemplated by this Agreement, and
from time to time after the Closing, Buyer will, at its own expense, execute and
deliver such documents to Seller as Seller may reasonably request in order more
effectively to consummate the assumption of the Assumed Liabilities by Buyer and
otherwise to consummate the transactions contemplated by this Agreement.

 

               7.2     Retention of and Access to Books and Records. Seller
agrees to retain the Books and Records for a period of five years after the
Closing Date and to make them available to Buyer for the purpose of making
copies thereof at Buyer's expense.

 

          8.     Termination.

 

               8.1     Termination Events. This Agreement may, by notice given
prior to or at the Closing (which notice shall specify the grounds for
termination), be terminated:

 

                    8.1.1     (i) By Seller, if any of the conditions in
Section 4.1 has not been satisfied as of the Closing Date or if satisfaction of
any such condition is or becomes impossible (other than through the failure of
Seller to comply with its obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date; or (ii) by Buyer, if any of
the conditions in Section 4.2 has not been satisfied as of the Closing Date or
if satisfaction of any such condition is or becomes impossible (other than
through the failure of Buyer to comply with its obligations under this
Agreement) and Buyer has not waived such condition on or before the Closing
Date;

 

                    8.1.2     By mutual written agreement of Seller and Buyer;
or

 

                    8.1.3     By either Seller or Buyer if the Closing has not
occurred (other than through the failure of the party seeking to terminate this
Agreement to comply with its obligations under this Agreement) on or before
March 26th, 2007.

 

               8.2     Effect of Termination. Each party's right of termination
under Section 8.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination shall not
constitute an election of remedies. If this Agreement is terminated pursuant to
Section 8.1, all further obligations of the parties under this Agreement shall
thereupon terminate, except that Sections 9, 11.2, 11.5 through 11.11 and 11.15
shall survive; provided, however, that if this Agreement is terminated by a
party because of a material Breach of this Agreement by the other party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of the other party's failure
to comply with its obligations under this Agreement, the terminating party's
right to pursue all legal remedies shall survive such termination unimpaired.

 

          9.     Default; Remedies.

 

               9.1     Time of Essence. Time is of the essence of the parties'
obligations under this Agreement.

 

               9.2     Remedies. If either party fails to perform its
obligations under this Agreement, the other party shall be entitled to pursue
all remedies available at law or in equity, including, in the case of a failure
to consummate this transaction following satisfaction (or waiver) of the
conditions set forth in Section 4.1 or 4.2, as applicable, the remedy of
specific performance; provided that except with respect to a failure to close
this transaction as provided herein, a party shall not be in default hereunder
unless (i) the non-Breaching party has given the Breaching party notice
specifying the nature of the Breach in reasonable detail, and (ii) the Breaching
party either (a) has failed to cure such Breach within 10 Business Days after
such notice is given, or (b) if such Breach cannot be cured solely by the
payment of money and cannot reasonably be cured within 10 Business Days despite
the exercise of Best Efforts, has failed to commence curative action within 10
Business Days after such notice is given or thereafter fails to complete the
cure of such Breach as soon as practicable.

 

          10.     Definitions and Interpretation.

 

               10.1     Defined Terms. As used in this Agreement, the following
terms have the respective meanings set forth below:

 

                    "Agreement" means this Asset Purchase Agreement.

 

                    "Best Efforts" means the efforts that a prudent Person who
wishes to achieve a result would use in similar circumstances to achieve such
result as expeditiously as reasonably possible.

 

                    "Books and Records" means all books and records of Seller
that are necessary to conduct of the Business, the ownership, use, and operation
of the Purchased Assets, or the payment or performance of the Assumed
Liabilities, including any such records maintained on computer and all related
computer software.

 

                    "Breach" means any material inaccuracy in or material breach
of, or any material failure to perform or comply with, any representation,
warranty, covenant, obligation, or other provision of this Agreement or any
document delivered pursuant to this Agreement.

 

                    "Business" has the meaning set forth in the Recitals.

 

                    "Business Day" means any day other than a Saturday, Sunday,
or other day on which commercial banks in Seattle, Nevada are authorized or
required by applicable Legal Requirements to be closed.

 

                    "Buyer" has the meaning set forth in the preamble to this
Agreement.

 

                    "Buyer's Knowledge" means that any of the officers or
directors of Buyer is actually aware of a particular fact or other matter.

 

                    "Closing" means the closing of this transaction, at which
the events set forth in Section 5.2 shall occur.

 

                    "Closing Date" means the date on which the Closing occurs.

 

                    "Consent" means any approval, consent, ratification, waiver,
or other authorization, including any Governmental Authorization.

 

                    "Contract" means any agreement, contract, lease, obligation,
promise, or understanding, whether written or oral and whether express or
implied, that is legally binding.

 

                    "Effective Date" has the meaning set forth in the preamble
to this Agreement.

 

                    "Excluded Assets" has the meaning set forth in Section 1.3.

 

                    "Governmental Authority" means any national, federal, state,
provincial, county, municipal, or local government, foreign or domestic, or the
government of any political subdivision of the any of the foregoing, or any
entity, authority, agency, ministry, or other similar body exercising executive,
legislative, judicial, regulatory, or administrative authority or functions of
or pertaining to the government, including any quasi-governmental entity
established to perform any such functions.

 

                    "Governmental Authorization" means any Consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Authority or pursuant to
any Legal Requirement.

 

                    "Intellectual Property Rights" shall mean any or all of the
following and all statutory and/or common law rights throughout the world in,
arising out of, or associated therewith: (i) all Patents; (ii) all Trade Secret
rights; (iii) all Copyrights, mask works, and mask work registrations and
applications, and any other rights in works of authorship; (iv) all industrial
designs and any registrations and applications therefor; (v) all Trademarks;
(vi) all rights in databases and data collections (including knowledge
databases, customer lists and customer databases); (vii) all rights in Software;
and (viii) any similar, corresponding or equivalent rights to any of the
foregoing

 

                    "Legal Requirement" means any federal, state, local,
municipal, foreign, international, multinational, or other administrative Order,
constitution, law, ordinance, principle of common law, regulation, rule,
statute, or treaty.

 

                    "Lien" means a monetary encumbrance against a Purchased
Asset.

 

                    "Order" means any award, decision, injunction, judgment,
order, ruling, subpoena, or verdict entered, issued, made, or rendered by any
court, administrative agency, or other Governmental Authority or by any
arbitrator or mediator.

 

                    "Ordinary Course of Business" means any action taken by a
Person if, and only if, such action is consistent with the past practices of
such Person and is taken in the ordinary course of the normal day-to-day
operations of such Person.

 

                    "Organizational Documents" means (i) the articles or
certificate of incorporation and the bylaws of a corporation, (ii) the
partnership agreement and any statement of partnership of a general partnership,
(iii) the limited partnership agreement and certificate of limited partnership
of a limited partnership, (iv) any charter, operating agreement, or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person, and (v) any amendment to any of the foregoing.

 

                    "Permitted Encumbrances" mean those encumbrances incurred in
the ordinary course of business or otherwise in existence as of the Closing
Date.

 

                    "Person" means an individual, partnership, corporation,
limited liability company, joint stock company, trust, unincorporated
organization or association, joint venture, or other organization, whether or
not a legal entity, or a Governmental Authority.

 

                    "Possession Date" means 12:01 a.m., on the day following the
Closing Date.

 

                    "Proceeding" means any action, arbitration, audit, hearing,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority, arbitrator, or mediator.

 

                    "Purchase Price" has the meaning set forth in Section 2.1.

 

                    "Purchased Assets" has the meaning set forth in Section 1.2.

 

                    "Representative" means, with respect to a particular Person,
any director, officer, employee, agent, consultant, advisor, or other
representative of or to such Person, including such Person's attorneys,
accountants, and financial advisors.

 

                    "Seller" has the meaning set forth in the preamble to this
Agreement.

 

                    "Seller' Knowledge" means that any of the officers or
directors of Seller is actually aware of a particular fact or other matter.

 

                    "Tax" means any tax (including any income tax, capital gains
tax, value-added tax, sales tax, excise tax, property tax, gift tax, or estate
tax), levy, assessment, tariff, duty (including any customs duty), deficiency,
or other fee, and any related charge or amount (including any fine, penalty,
interest, or addition to tax), imposed, assessed, or collected by or under the
authority of any Governmental Authority or payable pursuant to any tax-sharing
agreement or other Contract relating to the sharing or payment of any such tax,
levy, assessment, tariff, duty, deficiency, or fee.

 

               10.2     Construction and Interpretation.

 

                    10.2.1     The headings or titles of the sections of this
Agreement are intended for ease of reference only and shall have no effect
whatsoever on the construction or interpretation of any provision of this
Agreement. References herein to sections are to sections of this Agreement
unless otherwise specified.

 

                    10.2.2     Meanings of defined terms used in this Agreement
are equally applicable to singular and plural forms of the defined terms. The
masculine gender shall also include the feminine and neutral genders and vice
versa.

 

                    10.2.3     As used herein, (i) the term "party" refers to a
party to this Agreement, unless otherwise specified, (ii) the terms "hereof,"
"herein," "hereunder," and similar terms refer to this Agreement as a whole and
not to any particular provision of this Agreement, (iii) the term "this
transaction" refers to the transaction contemplated by this Agreement, (iv) the
term "including" is not limiting and means "including without limitation,"
(v) the term "documents" includes all instruments, documents, agreements,
certificates, indentures, notices, and other writings, however evidenced, and
(vi) the term "property" includes any kind of property or asset, real, personal,
or mixed, tangible or intangible.

 

                    10.2.4     In the event any period of time specified in this
Agreement ends on a day other than a Business Day, such period shall be extended
to the next following Business Day. In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including," the words "to" and "until" each mean "to but excluding," and the
word "through" means "to and including."

 

                    10.2.5     This Agreement is the product of arm's length
negotiations among, and has been reviewed by counsel to, the parties and is the
product of all the parties. Accordingly, this Agreement shall not be construed
for or against any party by reason of the authorship or alleged authorship of
any provision hereof.

 

          11.     Miscellaneous Provisions.

 

               11.1     Survival of Covenants. Each covenant or agreement of the
parties set forth in this Agreement which by its terms expressly provides for
performance after the Closing Date shall survive the Closing and be fully
enforceable thereafter.

 

               11.2     Expenses. Except as otherwise provided, each party shall
bear its own expenses incurred in connection with the preparation, execution,
and performance of this Agreement and this transaction, including all fees and
expenses of its own Representatives or any other similar payment in connection
with this transaction.

 

               11.3     Binding Effect. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties and, subject to the
restrictions on assignment set forth herein, their respective successors and
assigns.

 

               11.4     Assignment. Neither party shall assign any of its rights
or obligations under this Agreement without the prior written consent of the
other party. No assignment of this Agreement shall release the assigning party
from its obligations under this Agreement.

 

               11.5     Notices. All notices under this Agreement shall be in
writing. Notices may be (i) delivered personally, (ii) transmitted by facsimile,
(iii) delivered by a recognized national overnight delivery service, or
(iv) mailed by certified United States mail, postage prepaid and return receipt
requested. Notices to any party shall be directed to its address set forth
below, or to such other or additional address as any party may specify by notice
to the other party. Any notice delivered in accordance with this Section 11.5
shall be deemed given when actually received or, if earlier, (a) in the case of
any notice transmitted by facsimile, on the date on which the transmitting party
receives confirmation of receipt by facsimile transmission, telephone, or
otherwise, if sent during the recipient's normal business hours or, if not, on
the next Business Day, (b) in the case of any notice delivered by a recognized
national overnight delivery service, on the next Business Day after delivery to
the service or, if different, on the day designated for delivery, or (c) in the
case of any notice mailed by certified U.S. mail, two Business Days after
deposit therein.

 



If to Business.com.vn:

Business.com.VN, Co. Ltd.


Attn:  Bui Thanh Nghi, Director
Quang Trung Sofware City
Hall 5, District 12
Ho Chi Minh City
Vietnam
Tel: (84.8) 715-5158
Fax: (84.8) 715-5164      



If to Buyer:

WorldTradeShow.com, Inc.
Attention:  Sheldon Silverman, CEO
9449 Balboa Ave, Suite 114
San Diego, CA 92123
Tel: (858) 292-9637
Fax: (858) 292-9641

 

               11.6     Waiver. Any party's failure to exercise any right or
remedy under this Agreement, delay in exercising any such right or remedy, or
partial exercise of any such right or remedy shall not constitute a waiver of
that or any other right or remedy hereunder. A waiver of any Breach of any
provision of this Agreement shall not constitute a waiver of any succeeding
Breach of such provision or a waiver of such provision itself. No waiver of any
provision of this Agreement shall be binding on a party unless it is set forth
in writing and signed by such party.

 

               11.7     Amendment. This Agreement may not be modified or amended
except by the written agreement of the parties.

 

               11.8     Severability. If any provision of this Agreement is held
invalid, illegal, or unenforceable, then (i) such provision shall be enforceable
to the fullest extent permitted by applicable law, and (ii) the validity and
enforceability of the other provisions of this Agreement shall not be affected
and all such provisions shall remain in full force and effect.

 

               11.9     Integration. This Agreement, including the Exhibits and
Schedules hereto, contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements with respect thereto. The parties acknowledge and
agree that there are no agreements or representations relating to the subject
matter of this Agreement, either written or oral, express or implied, that are
not set forth in this Agreement, in the Exhibits and Schedules to this
Agreement.

 

               11.10     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Nevada (without regard to the
principles thereof relating to conflicts of laws).

 

               11.11     Arbitration. All disputes or claims arising out of or
relating to this Agreement, or the breach hereof, including disputes as to the
validity and/or enforceability of this Agreement or any portion thereof, and any
claims for indemnification under the provisions of this Agreement, shall be
resolved by binding arbitration conducted in San Diego, California. Any
arbitration pursuant to this Section 11.11 shall be conducted, upon the request
of any party, before a single arbitrator selected by the parties or, failing
agreement on the choice of an arbitrator within 30 days of service of written
demand for arbitration, by an arbitrator designated by the Presiding Judge of
the Superior Court for San Diego County, California. The arbitrator shall be a
retired judge or practicing attorney licensed to practice in one or more of the
50 states, with substantial experience in commercial and/or commercial
litigation matters. Such arbitration shall be conducted in accordance with the
laws of the State of Nevada and pursuant to the commercial arbitration rules of
the American Arbitration Association (although not under the auspices of the
American Arbitration Association) and such of the federal rules of civil
procedure as the arbitrator may determine. The arbitration shall be conducted
within 45 days of the selection of the arbitrator and the arbitrator shall
render his or her decision within 20 days after conclusion of the arbitration.
The prevailing party in the arbitration shall be entitled as a part of the
arbitration award to the costs and expenses (including reasonable attorneys'
fees and the fees of the arbitrator) of investigating, preparing, and pursuing
or defending the arbitration claim as such costs and expenses are awarded by the
arbitrator. The duty to arbitrate shall survive a termination or cancellation of
this Agreement and shall be specifically enforceable under applicable federal
law and the prevailing arbitration law of the State of Nevada. The decision of
the arbitrator shall be final and binding upon the parties and enforceable in
any court of competent jurisdiction.

 

               11.12     Execution. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one and the same
agreement. Each party may rely upon the signature of each other party on this
Agreement that is transmitted by facsimile as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement with the original ink
signature of the transmitting party.

 

               11.13     Incorporation of Recitals, Exhibits, and Schedules. The
Recitals to this Agreement and all Exhibits and Schedules to this Agreement are
incorporated herein by this reference.

 

               11.14     Further Assurances. Each party agrees to execute and
deliver such additional documents and instruments as may reasonably be required
to effect this transaction fully, so long as the terms thereof are consistent
with the terms of this Agreement.

 

               11.15     No Third Party Beneficiaries. This Agreement is made
and entered into for the sole protection and legal benefit of Seller and Buyer,
and, subject to the restrictions on assignment set forth herein, their
respective successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement.

 

 

 

[Signature Page Follows]





          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first set forth above.

       

Seller:

BUSINESS.COM.VN, CO. LTD.

 

Date:

________________

       

By:

Its:

____________________________
Bui Thanh Nghi
Director

             

Buyer:

WORLDTRADESHOW.COM, INC.

 

Date:

________________

       

By:

Its:

____________________________
Sheldon Silverman
CEO







Exhibit List



 

Schedule 1.2 - List of Assets
Exhibit A - Promissory Note



 

SCHEDULE 1.2
(List of Assets)



I.

Intellectual Property:  rights to the following names

business.com.vn
business.vn
business.ac.vn
business.biz.vn
business.edu.vn
business.health.vn
business.int.vn
business.name.vn
business.net.vn
business.pro.vn





II.

Trademarks

Business.com.vn trademark (Vietnam)





III.

Business.com.vn directory

Database of 300,000 Vietnamese businesses
Business directory Software

 

 

 

Exhibit "A"

CONVERTIBLE PROMISSORY NOTE



 

$100,000.00

San Diego, California

March 26, 2007

In connection with paragraph 2.1.1 of that certain Asset Purchase Agreement
dated March 26, 2007, and for value received, Worldtradeshow.com, Inc., a Nevada
corporation, ("Company") promises to pay to Business.com.VN, Co. Ltd., a company
formed and existing under the laws of Vietnam ("Payee"), or order, at Quang
Trung Software City, Hall 5, District 12, Ho Chi Minh City, Vietnam, or such
other place as Payee may designate, the sum of One Hundred Thousand Dollars and
No Cents ($100,000.00), without interest, on September 28, 2007 (the "Due
Date").

In the event not paid by the Due Date, this note shall thereafter accrue
interest at the rate of eight percent (8%) per annum and may, at the option of
Payee, be convertible in whole or in part into shares of the Company's common
stock for any amount unpaid after the Demand Date. This note is convertible at
twenty-six cents ($0.26) per share of Company's shares of common stock, and is
not subject to Company's restructuring, except as provided below.

Adjustments for Stock Splits and Subdivisions. In the event the Company should
at any time or from time to time after the date of issuance hereof fix a record
date for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in additional shares of Common Stock or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as "Common Stock Equivalents") without payment of any consideration
by such holder for the additional shares of Common Stock or the Common Stock
Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such dividend distribution, split or subdivision if no record date is fixed),
the Conversion Price of this Note shall be appropriately decreased so that the
number of shares of Common Stock issuable upon conversion of this Note shall be
increased in proportion to such increase of outstanding shares.

Adjustments for Reverse Stock Splits. If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of common stock, then, following the record date of such
combination, the Conversion Price for this Note shall be appropriate increased
so that the number of shares of Common Stock issuable on conversion hereof shall
be decreased in proportion to such decrease in outstanding shares.

This note will inure to the benefit of and be binding upon the respective heirs,
executors, administrators, successors and assigns of the Company and Payee. This
note shall be interpreted under the laws of the state of Nevada. If action be
instituted on this note, Company promises to pay such sum as the Court may fix
as reasonable attorneys fees in addition to all other relief granted.

IN WITNESS THERETO, Company has affixed its signature by a duly authorized
officer this ___ day of March, 2007.



 

 

WorldTradeShow.com, Inc.

 

________________________________
By:  Sheldon Silverman
Its:  Chief Executive Officer

 